251 F.2d 616
UNITED STATES of Americav.Burton Rodgers WALKER, Appellant.
No. 12418.
United States Court of Appeals Third Circuit.
Submitted Feb. 5, 1958.Decided Feb. 12, 1958.

Appeal from the United States District Court for the District of New Jersey, Reynier J. Wortendyke, Judge.
Burton Rodgers Walker, pro se.
Chester A. Weidenburner, U.S. Atty., Charles A. Sweeney, Asst. U.S. Atty., Newark, N.J., for appellee.
Before GOODRICH, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court for the District of New Jersey denying appellant's motion to vacate sentence. 154 F. Supp. 648.  The district court denied the motion after finding that the files and records of the case and the motion itself disclosed that the appellant was not entitled to the relief sought.  We agree with the district court.


2
The judgment will be affirmed.